           Case 7:16-cv-09945-KMK Document 88 Filed 12/05/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X

Nicole Johnson-Gellineau,
                                                        Case No. 16 cv 09945

                           Plaintiff,
                                                        (KMK)(PED)
                           V.
                                                        ORDER OF REFERENCE
Stiene & Associates, P.C.,
                                                        TO A MAGISTRATE JUDGE

                Defendant(s).
------------------------------------X
The above entitled action is referred to the Honorable Paul E. Davison, United States
Magistrate Judge, for the following purpose(s):

        GENERAL PRE-TRIAL (includes                     HABEAS CORPUS
        scheduling, discovery, non-dispositive
        pre-trial motions and settlement)               INQUEST AFTER DEFAULT/
                                                        DAMAGES HEARING
        GENERAL PRE-TRIAL &
        DISPOSITIVE MOTION (all purposes                SOCIAL SECURITY
        except trial)
                                                 _x__   SETTLEMENT
        DIS POSITIVE MOTION (i.e., a motion
        requiring a Report &                            CONSENT UNDER 28 U.S.C. 636©
        Recommendation)                                 FOR ALL PURPOSES (including
                                                        trial)
        SPECIFIC NON-DISPOSITIVE
        MOTION / DISPUTE (including                     CONSENT UNDER 28 U.S.C. 636©
        discovery dispute) *                            FOR LIMITED PURPOSE OF



        JURY SELECTION


Dated: December 5, 2018
       White Plains, New York




* Do not check if already referred for General Pre-Trial.
P:\FORMS\Order of Reference.wpd Rev. 9/1 O
